Citation Nr: 1230467	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-27 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to an effective date before February 1, 2008 for the award of additional benefits for the Veteran's daughter as a school child.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing.  A copy of the hearing transcript is associated with the claims folder.


FINDING OF FACT

VA first received notice that the Veteran's daughter was enrolled in school on September 10, 2008.


CONCLUSION OF LAW

The criteria for an effective date before February 1, 2008 for the payment of additional benefits for the Veteran's daughter were not met.  38 U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 3.667 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

This matter is decided by operation of law.  As such, VCAA does not apply as there is no notice or development that could change the outcome.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought).

The Veteran contends that he should be entitled to an earlier effective date for the payment of compensation for his daughter as a school child.  Benefits for the Veteran's dependent daughter as a school child were paid beginning February 1, 2008.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependants is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Additional compensation or pension for a dependent is awarded effective the latest of the following dates: (1) date of claim; This term means the following, listed in their order of applicability: (i) date of the veteran's marriage, or birth of his or her child, or adoption of a child, if the evidence of the event is received within 1 year of the event, otherwise (ii) the date that notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request;  (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of the commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

In the case of school attendance, pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday.  Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667.

Compensation for an additional dependent is payable beginning on the first day of the month following when the dependent was added to the Veteran's award.  38 C.F.R. § 3.31.

The Veteran was first awarded compensation effective July 1, 2003, the day after his release from active duty.  He was sent a letter in September 2003 that informed him that he was receiving compensation for his daughter and that she would be removed from his award on December 31, 2005 when she turned 18.  On December 31, 2005, his daughter was removed from his award.

The Veteran sent in a "Request for Approval of School Attendance" dated in September 2008.  The Board acknowledges that, at his hearing, the Veteran alleged that he sent this form in 2006.  However, in his Notice of Disagreement dated in January 2009, the Veteran initially asserted that he sent the form to the Regional Office on September 8, 2008.  At that time, he contended that he should receive benefits since the time his daughter started school in August 2006 because he was unaware that he needed to inform VA that his daughter was attending school in order to be paid additional benefits for her.  He reported that he was unaware of this fact until the latter part of 2008.  At the end of his Notice of Disagreement, he did indicate that he was sending in a copy of a request for school attendance dated in August 2006, but he previously stated that he sent the form in September 2008 and was unaware of the need to submit the form until that time.  He actually sent in a copy of the September 2008 form discussed above, suggesting that the reference to August 2006 was a typographical error and referred to the date his daughter started school.  In any event, there is no record in the claims file of any application for school attendance for the Veteran's daughter until September 2008.  At his hearing, the Veteran was advised to submit any evidence that he submitted the paperwork for his daughter's school attendance prior to September 2008, but he did not submit any additional evidence.   

The evidence does not show that the Veteran is entitled to an earlier effective date for payment for his daughter as a school child.  The Veteran's daughter was added to his award effective the first day of the month following her commencement of that year's course in 2008.  He is not entitled to an effective date in August 2006 since he did not notify VA of his daughter's school attendance within one year of that date.  He notified VA of his daughter's school attendance for the first time in September 2008 and was properly awarded an effective date of February 2008, the month following the month beginning his daughter's last term.  

To the extent that the Veteran does allege notifying VA of his daughter's school attendance in 2006, the Board finds that such testimony is not credible and substantially overweighed by the documentary evidence of record (the date stamped application in September 2008) and his contradictory, written statements contained in his Notice of Disagreement.

The Board notes the Veteran's contention that he should be entitled to retroactive benefits because he was unaware that he needed to submit a request for school attendance for his daughter.  However, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991). 

While VA has a general statutory obligation to provide outreach services to potential claimants such as the Veteran, see 38 U.S.C.A. § 7722 (West 2002), authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim is set forth in 38 U.S.C.A. § 5110(a).

The provisions of 38 U.S.C.A. § 5110(f) prevail over a general outreach statute such as 38 U.S.C.A. § 7722, which provides that VA should inform individuals of their potential entitlement to VA benefits when VA is aware or reasonably should be aware of such potential entitlement.  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999); see also VAOGCPREC 17-95 ('[f]ailure by VA to provide the notice required by 38 U.S.C.A. § 7722 may not provide a basis for awarding retroactive benefits in a manner inconsistent with express statutory requirements'). 

Thus, entitlement to an earlier effective date for the payment of benefits for his dependent based on any failure by VA to inform the Veteran of potential eligibility is not warranted.

Moreover, the Board is without jurisdiction to award an earlier effective date than is permitted by statute.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws passed and the regulations promulgated by the Department.  38 U.S.C.A. § 7104.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An effective date before February 1, 2008 for the award of additional benefits for the Veteran's daughter as a school child is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


